Citation Nr: 0843823	
Decision Date: 12/19/08    Archive Date: 12/23/08

DOCKET NO.  05-38 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to a compensable disability rating for 
service-connected hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to July 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February 2005 and August 2005 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Nashville, Tennessee.


The issue of entitlement to a compensable disability rating 
for service-connected hypertension is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There is no evidence of a current diagnosis of bilateral 
hearing loss.  

2.  There is no competent evidence linking claimed tinnitus 
to service or symptoms the veteran reports he has had since 
service.


CONCLUSIONS OF LAW

1.  A bilateral hearing loss was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2008).

2.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2008).  In addition, certain 
chronic diseases, including hearing loss, may be presumed to 
have been incurred during service if the disorder becomes 
manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).  Service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the United States Court of Appeals for Veterans Claims 
(Court), lay observation is competent.  

Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage v. Gober, 10 Vet. 
App. 488 (1997).

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

For the purposes of applying the law administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1,000, 
2,000, 3,000, 4,000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2008).

In order for service connection to be granted for a claimed 
disability, there must be evidence of the current existence 
of such claimed disability.  See Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992); see also Brammer v. Derwinski, 
3 Vet. App. 223 (1992) (current disability is a prerequisite 
to an award of service connection).  

The veteran served on active duty from August 1969 to July 
1971.  His service treatment records (STRs) do not reflect 
any complaints involving hearing loss and/or tinnitus during 
service.  His hearing was tested by whispered voice at the 
time of his separation examination in July 1971.  His hearing 
was recorded as 15/15.

The veteran has not provided any medical evidence of a 
current disability, either hearing loss or tinnitus.  He also 
has not submitted any evidence in support of his claim, other 
than his own lay statements, that he currently has a hearing 
loss or tinnitus disorder.  The Board notes that lay evidence 
in the form of statements is competent to establish evidence 
of symptomatology where symptoms are capable of lay 
observation.  See Charles v. Principi, 16 Vet. App. 370, 374 
(2002); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also 
Buchanan v. Nicholson, 451 F.3d. 1331.

While the veteran is competent to say he has difficulty 
hearing or a ringing in his ear, he is not competent to 
establish that he has a hearing loss disorder for the 
purposes of a VA disability.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); see also Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir 2007) (holding that a layperson may 
provide competent evidence to establish a diagnosis where the 
lay person is "competent to identify the medical condition").  
This can only be done by a qualified medical professional.

The veteran has not alleged he was diagnosed with either a 
hearing loss or tinnitus.  The private treatment records he 
has submitted do not reference either disorder by way of past 
history or a current complaint.  The same is true of VA 
outpatient records associated with the claims folder.  The 
veteran was afforded VA examinations to assess his claim for 
service connection for diabetes mellitus and several 
secondary disabilities, to include his hypertension, in 
February 2005.  The veteran did not complain of either 
hearing loss or tinnitus at that time.

There is no medical evidence of record to identify a 
bilateral hearing loss that meets the requirements of 
38 C.F.R. § 3.385.  Nor is there any competent evidence of 
record indicating that the veteran has a hearing loss 
disability that may be related to service.  

As noted, in order for service connection to be granted for a 
claimed disability, there must be evidence of the current 
existence of such claimed disability.  Therefore, the Board 
concludes that, without any current medical evidence 
confirming the presence of a bilateral hearing loss 
disability service connection must be denied.  See Rabideau, 
Brammer, supra.  

Regarding tinnitus, there is no competent evidence indicating 
that the veteran has tinnitus that may be related to service.  
While the veteran is competent to state that he had ringing 
in his ears since he got out of the military, something he 
has not done, he is not competent to state that he has 
tinnitus that is related to service.  Accordingly, service 
connection is denied.  

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
service connection for either bilateral hearing loss or 
tinnitus.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 
(1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2008).

The Veterans Claims Assistance Act (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp 2008)), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

During the pendency of this appeal, the Court, issued a 
decision in March 2006 in the case of Dingess v. Nicholson, 
19 Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.

In the present case, the veteran's claim was received in 
October 2004.  The RO wrote to him in November 2004.  The RO 
advised the veteran of the evidence required to substantiate 
his claim for service connection.  The veteran was advised to 
submit evidence showing that he had the claimed disorders 
since service.  He was given specific examples of the types 
of information that would help to substantiate his claim.  He 
was further advised to submit evidence showing a diagnosis 
and treatment for the claimed disabilities.  The letter also 
advised the veteran of the information required from him to 
enable VA to obtain evidence on his behalf, the assistance 
that VA would provide to obtain evidence on his behalf, and 
that he should submit such evidence or provide VA with the 
information necessary for VA to obtain such evidence on his 
behalf.  

The veteran responded to the letter by providing copies of 
private treatment records.  They were unrelated to the issues 
of hearing loss and tinnitus.

The veteran's claim was denied in February 2005.  He 
submitted his notice of disagreement in May 2005.  VA 
treatment records were obtained but they were not relevant to 
the two issues.  The veteran was issued a statement of the 
case in November 2005 and he perfected his appeal that same 
month.

The veteran has not disputed the contents of the VCAA notice 
in this case.  A notice error is presumed prejudicial to the 
claimant unless it is demonstrated that (1) any defect in 
notice was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice provided what was needed, or (3) 
that a benefit could not possibly have been awarded as a 
matter of law.  Sanders v. Nicholson, 487 F.3d. 881, 889-891 
(Fed. Cir. 2007). 

To the extent there may be any notice error, the presumption 
of any prejudice is overcome in this case.  A reasonable 
person would have known that they had to provide evidence of 
a current disability based on the letter provided to the 
veteran in November 2004.  He was advised of several types of 
evidence that could demonstrate his having a current 
disability for either hearing loss or tinnitus.  

In addition, the veteran had actual knowledge of what was 
required to substantiate his claim for service connection.  
He responded to the November 2004 letter with private 
records.  However, they were unrelated to his hearing loss 
and tinnitus issues.

The veteran has not been prohibited from meaningful 
participation in the adjudication of his claim such that it 
affects the essential fairness of the adjudication.  As noted 
he has responded to the notice letter in his case, as well as 
other correspondence, and he has submitted statements and 
evidence in support of his claim.  See Sanders, 487 F.3d. at 
889.  

The veteran was not provided the notice required by Dingess.  
His case was certified on appeal to the Board in December 
2005.  This was prior to the actual decision.  However, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  As the Board concludes that the 
preponderance of the evidence is against the veteran's 
service connection claim, any questions as to the disability 
rating and effective date to be assigned are rendered moot.  

The Board also finds that VA has adequately fulfilled its 
obligation to assist the veteran in obtaining the evidence 
necessary to substantiate his claim.  His STRs are of record 
and were reviewed.  He identified available VA treatment 
records and they were obtained.  They were not relevant to 
the issues of hearing loss and tinnitus.  The veteran has 
submitted private treatment records but they, too, were not 
relevant.  The veteran was afforded VA examinations to assess 
his other claims.  No relevant evidence was obtained in the 
examination reports.

The Board finds that VA has satisfied its duty to notify and 
assist.  The veteran has not identified any other pertinent 
evidence, not already of record or requested.  The Board is 
also unaware of any such evidence.

The Board has considered whether a VA examination, in regard 
to the hearing loss and tinnitus issues, was required in this 
case under the duty to assist provisions codified at 38 
U.S.C.A. § 5103A(d) and by regulation found at 38 C.F.R. 
§ 3.159(c)(4).  See McLendon v. Nicholson, 20 Vet. App. 79, 
81 (2006).  The duty to assist under 38 U.S.C.A. § 5103A(d) 
and 38 C.F.R. § 3.159(c)(4) is triggered when it is necessary 
to obtain an examination to make a decision in the case.  
Factors to consider whether an examination is necessary 
include whether there is evidence of a current disability, 
and whether there is evidence that the disability may be 
associated with the appellant's military service but there is 
not sufficient medical evidence to make a decision on the 
claim.  Id.  

The evidence of record is such that the duty to obtain a 
medical examination is not triggered in this case.  There is 
no competent evidence of record to demonstrate that the 
veteran had either a hearing loss or tinnitus in service.  
There is no reference to either disorder in any of the 
medical records associated with the claims folder.  The 
veteran has not provided a statement to support his 
contentions beyond his basic claim.  He has not said he has 
had difficulty hearing or ringing in his ears due to some 
event or just even during service and that he continues to 
experience either or both to the present.

Thus, there is no requirement to obtain a VA medical 
examination in this case.  See McLendon, 20 Vet. App. at 85-
86; see also Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003) (a veteran is required to show some causal connection 
between his disability and his military service).  The Board 
finds that VA has complied, to the extent required, with the 
duty-to-assist requirements found at 38 U.S.C.A. § 5103A and 
38 C.F.R. § 3.159(c)-(e).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.


REMAND

At a VA examination in February 2005, the veteran informed 
the examiner that he had been on medications for his 
hypertension in the 1990's but discontinued it due to 
headaches.  

The veteran was granted service connection for hypertension, 
as secondary to service-connected diabetes mellitus type 2, 
in February 2005.  He was assigned a noncompensable 
disability rating under Diagnostic Code 7101.  38 C.F.R. 
§ 4.104 (2008).  The noncompensable rating was assigned as 
the veteran did not have a diastolic pressure that was 
predominantly 100 or more, a systolic pressure that was 
predominantly 160 or more, or a history of diastolic pressure 
that was predominantly 100 or more that required continuous 
medication for control.  Id.

The rating decision also noted that the veteran was not 
taking any medication for his hypertension.  The veteran 
informed the RO that he was taking medications again in May 
2005.  VA treatment records for the period from March 2005 to 
September 2005 do reflect the veteran being prescribed 
medication for treatment of his hypertension.  Blood pressure 
readings of 158/86 and 174/88 were included in those records.  
A VA examination report of February 2005 recorded elevated 
values of 150/95, 157/96 and 168/98.  A private physician's 
record dated in December 2003 recorded a blood pressure 
reading of 160/90.   

The veteran has asserted that he is entitled to a compensable 
rating for hypertension.  Based on the recorded blood 
pressure readings, the fact that the veteran receives 
continuing medical care through VA, and the fact that the 
last medical evidence of record is dated in September 2005, a 
remand is warranted.  

In that regard, it is noted that VA is required to make 
reasonable efforts to help a claimant obtain records relevant 
to his claim, whether or not the records are in Federal 
custody. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159(c) (2008).  In Bell v. Derwinski, 2 Vet. App. 611 
(1992), the Court held that VA has constructive notice of VA 
generated documents that could reasonably be expected to be 
part of the record, and that such documents are thus 
constructively part of the record before the Secretary and 
the Board, even where they are not actually before the 
adjudicating body.  Accordingly, the RO should request VA 
medical records pertaining to the veteran that are dated from 
September 8, 2005, to the present.


Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment for all health care providers, 
VA and private, who may possess 
additional records pertinent to his 
claim.  The RO should attempt to obtain 
and associate with the claims folder any 
medical records identified by the veteran 
that are not already of record.  

2.  The RO should associate with the VA 
claims file VA medical records pertaining 
to the veteran that are dated from 
September 8, 2005, to the present.  

3.  After undertaking any other 
development deemed appropriate, the RO 
should re-adjudicate the issue on appeal.  
If any benefit sought is not granted, the 
veteran, and his representative, must be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond before the record is returned 
to the Board for further review.

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the veteran until he is notified by the 
RO.  The veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


